USCA11 Case: 22-10767      Date Filed: 09/22/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10767
                   Non-Argument Calendar
                   ____________________

HAWK INNOVATIVE TECH, LLC,
                                              Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 3:21-cv-00188-TCB
                   ____________________
USCA11 Case: 22-10767           Date Filed: 09/22/2022       Page: 2 of 4




2                        Opinion of the Court                    22-10767


Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Hawk Innovative Tech, LLC (“Hawk”), appeals the district
court’s grant of the United States’ motion to dismiss in this action
for a declaratory judgment. On appeal, Hawk argues that the dis-
trict court erred when it mistakenly believed that Hawk was seek-
ing to enjoin a criminal prosecution.
        Agents of the Bureau of Alcohol, Tobacco, Firearms, and Ex-
plosives (“ATF”) executed a search warrant at the headquarters of
Appellant Hawk on April 14, 2021. The warrant established prob-
able cause to believe that various statutes were being violated and
authorized the seizure of silencers, firearms mounted with silenc-
ers, items used to manufacture and test silencers, and related doc-
uments. Subsequently, the ATF initiated administrative forfeiture
proceedings. After Hawk owner Wayne Hawkins filed an action
to return the seized property, the government filed two civil forfei-
ture suits. 1 The district court dismissed Hawkins’s action because
he had an adequate legal remedy in the civil forfeiture proceeding.
       Upon the dismissal of Hawkins’s action, Hawk filed this ac-
tion seeking a declaratory judgment that the items that it produces
are not illegal. The government filed a motion to dismiss, which


1      Both of the civil forfeiture proceedings have been stayed because of
the ongoing criminal investigation.
USCA11 Case: 22-10767         Date Filed: 09/22/2022     Page: 3 of 4




22-10767                Opinion of the Court                         3

the district court granted. In so doing, the court analogized Hawk’s
action to one that seeks to restrain a criminal prosecution. Such an
action will not be granted, the court noted, if the moving party has
an adequate legal remedy and will not suffer irreparable harm if
equitable relief is denied. The court held that Hawk had not raised
any convincing arguments that any criminal prosecution combined
with the civil forfeiture actions would fail to provide it with an ad-
equate legal remedy, and it made no “compelling” argument that
it will suffer irreparable harm.
        We review the district court’s dismissal of this action for
abuse of discretion. Smith v. Casey, 741 F.3d 1236, 1244 (11th Cir.
2014). The Declaratory Judgment Act provides federal courts with
a “unique and substantial discretion in deciding whether to declare
the rights of litigants.” Stevens v. Osuna, 877 F.3d 1293, 1311 (11th
Cir. 2017) (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 286, 115
S. Ct. 2137 (1995)). Courts are not required to grant the new form
of relief the Act provided, even when they have subject matter ju-
risdiction. Id. “In the declaratory judgment context, the normal
principle that federal courts should adjudicate claims within their
jurisdiction yields to considerations of practicality and wise judicial
administration.” Id. (quoting Wilton, 515 U.S. at 288, 115 S. Ct.
2137. One of the factors that this court has identified for consider-
ation in determining whether to grant a declaratory judgment is
whether “there is an alternative remedy that is better or more ef-
fective.” Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328,
1331 (11th Cir. 2005).
USCA11 Case: 22-10767         Date Filed: 09/22/2022    Page: 4 of 4




4                      Opinion of the Court                 22-10767

       Here, the district court analogized this action to one
that seeks to restrain a criminal prosecution. That is because
the declaration that Hawk seeks is that its conduct was not
illegal—the ultimate issue that will arise in any criminal
prosecution from the ongoing investigation. While techni-
cally this is an action for declaratory relief, the declaration
sought would provide a defense to any prosecution arising
out of the ongoing investigation. And, as the district court
found, Hawk had made no showing of irreparable harm, and
has an adequate legal remedy in the pending forfeiture ac-
tions and any criminal prosecution. Because the pending
forfeiture proceedings or a criminal prosecution will be the
appropriate venue to test Hawk’s argument, the district
court did not abuse its discretion when it dismissed this ac-
tion.
      AFFIRMED.